COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 '
 In Re: AutoZoners, LLC and AutoZone,                            No. 08-16-00082-CV
                                                 '
                              Relators.                     AN ORIGINAL PROCEEDING
                                                 '
                                                                   IN MANDAMUS
                                                 '

                                                 '

                                                  '

                                                  '

                                            ORDER

        The Court has this day considered the Relators’ Emergency Motion to Stay, and concludes the

motion should be GRANTED. The discovery order granting Plaintiff’s Second Motion to Compel,

which was entered by the 205th District Court of El Paso County, Texas, on April 25, 2016 in cause

number 2014DCV1539, styled Mary Lou Seelig v. Autozoners, LLC and Autozone, is stayed pending

disposition of this mandamus proceeding or further order of this Court.

       IT IS SO ORDERED this 29th day of April, 2016.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.